NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 27 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL JOHN GADDY,                             No. 17-16743

                Plaintiff-Appellant,            D.C. No. 4:16-cv-01319-HSG

 v.
                                                MEMORANDUM*
M. TOWNSEND, Appeals Coordinator; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      California state prisoner Michael John Gaddy appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging retaliation. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung,

391 F.3d 1051, 1056 (9th Cir. 2004). We reverse and remand.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court granted summary judgment on Gaddy’s retaliation claim

on the basis that Gaddy failed to raise a genuine dispute of material fact as to

whether defendants took any adverse action against Gaddy or acted in retaliation.

See Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009) (setting forth elements

of a retaliation claim in the prison context). The record shows that Gaddy filed a

grievance to correct an error in his disciplinary record, and defendants granted the

grievance and corrected the error. However, the first level response to Gaddy’s

grievance also contained an error, Gaddy filed grievances to correct this error, and

all of these grievances were denied and the first level response was never

corrected. Because it is unclear from the record why defendants refused to correct

the error contained in the first level response, we reverse and remand for further

proceedings.

      REVERSED and REMANDED.




                                          2                                    17-16743